Upon consideration of the petition filed on the 14th of December 2017 by Petitioner in this matter for Writ of Prohibition, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 15th of December 2017 by Petitioner for Sanctions:
"Motion Denied by order of the Court in conference, this the 1st of March 2018."